DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-19 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claim 16]
Claim 16 recites the limitation "the storage portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the storage portion” be changed to “the memory” for consistency with claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2019/0215434 A1) in view of Nakajima et al. (US 2016/0381319 A1).[claim 1]
Regarding claim 1, Suzuki discloses an imaging system comprising capturing image data obtained by imaging a subject at a first frame rate (Figure 5, 200/240 fps), a processing circuit that performs processing based on the captured image data stored in the memory (Figure 1, Items 13 and 20; Figure 5, FREQUENCY ESTIMATION/PEAK DETECTION); and an output circuit that outputs output image data based on the captured image data to display at a second frame rate (Figure 5, THIN OUT AND DISPLAY 50/60 fps), wherein the first frame rate is a frame rate higher than the second frame rate (Figure 5) and is determined in accordance with an occurrence cycle of a flicker (Paragraphs 0076-0077), and the processing circuit detects a flicker effect avoidance timing at which an effect of the flicker on imaging by the imaging element is avoided, based on the captured image data of a plurality of frames (Figure 6; Paragraphs 0078-0086; determining timing of peaks and capturing an image in a synchronized timing to achieve flickerless photographing).  However, Suzuki does not explicitly disclose that the captured 
Nakajima discloses a imaging device which captures images and writes images to a memory at a first frame rate and reads images at a second slower frame rate and outputs the images via an output interface (e.g. Figure 1, Paragraph 0014).  Nakajima further teaches the inclusion of processing units (Figure 1, Items 18 and 21).  The system of Nakajima provides image capture, frame thinning and image processing in a single imaging element.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to perform frame thinning as taught by Nakajima and to further integrate memory, image processing and image capture devices in a single imaging element as taught by Nakajima to effectively perform imaging at a first frame rate and output at a second frame rate in a single device thereby simplifying the structure of the system.[claim 10]
Regarding claim 10, Suzuki discloses wherein the flicker effect avoidance timing is a timing at which brightness of an image indicated by the captured image data reaches a peak (Figure 6, TC, PEAK OF FLICKER).[claim 13]
Regarding claim 13, Suzuki discloses wherein the occurrence cycle is predetermined as an occurrence cycle of a flicker occurring due to a light source that flickers by being supplied with alternating current electric power from a commercial power source (e.g. Paragraph 0056).[claim 14]
[claim 15]
Regarding claim 15, Suzuki discloses wherein the captured image data is image data obtained by imaging the subject using a rolling shutter method (Paragraph 0117).[claim 16]
Regarding claim 16, Nakajima discloses wherein the imaging element is a laminated imaging element that includes a photoelectric conversion element and in which the photoelectric conversion element is laminated with the storage portion (Figure 4; Paragraph 0073).[claim 18]
Claim 18 is a method claim corresponding to apparatus claim 1.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claim 1.[claim 19]
Regarding claim 19, see the rejection of claim 1 and note that Suzuki discloses implementing the claimed system using a program stored on a non-transitory computer-readable medium as claimed (e.g. Paragraph 0224-0226).

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2019/0215434 A1) in view of Nakajima et al. (US 2016/0381319 A1) in view of Official Notice.[claim 11]
Regarding claim 11, Suzuki discloses capturing an image at the flicker avoidance timing (Figure 6, TC), but does not explicitly disclose outputting the image data as claimed.  
Official Notice is taken that it is well known in the art to output captured images for display, storage and transfer to external systems thereby allowing the captured image to be viewed and shared [claim 17]
Regarding claim 17, Suzuki in view of Nakajima discloses an imaging apparatus comprising the imaging element according to claim 1 (see rejection of claim 1 above and Figure 1 of Suzuki) and a display for displaying an image output by the output circuit included in the imaging element (Suzuki, Figure 1, Item 18b; Nakajima Figure 1, Item 22-30).  However, Suzuki in view of Nakajima does not explicitly disclose a display processor to control the displaying as claimed.  
Official Notice is taken that it is well known in the art to provide a display processor/controller in an imaging system to receive image data and control display of the image data.  The inclusion of such a display processor/controller allows the system to effectively control the operations of the display and the timings of image display on the display.  Therefore, it would have been obvious to provide a display process/controller as claimed so that the image may be properly displayed on the display unit of Suzuki.
Allowable Subject Matter
Claims 2-9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 2-9]
Regarding claims 2-9, while Suzuki discloses detecting a flicker avoidance timing (Figures 5 and 6), the prior art does not teach or reasonably suggest a system wherein the processing includes measurement and detection processing of measuring a brightness difference between frames of the captured image data and detecting the flicker effect avoidance timing based on the measured brightness difference, and a processing time period required for the measurement and detection [claim 12]
Regarding claim 12, while the prior art teaches correction of line flicker (e.g. Aota cited below), the prior art does not teach an imaging element as claimed in claim 1 wherein the flicker is a line flicker, and the subject is imaged in an imaging region that is selected in accordance with a crop coefficient determined in accordance with the flicker effect avoidance timing as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada (US 2019/0268525 A1) discloses a similar imaging system which captures images at a first frame rate and outputs images at a second frame rate and includes flicker detection and correction (e.g. Figures 1 and 7).  
Aota (US 2015/0172529 A1) teaches an imaging system which performs imaging at a first frame rate, detects a flicker frequency based on brightness of a plurality of frames and determines a second imaging frame rate based on a detected flicker period (e.g. Figure 7, S1-S9).  Aota further discloses performing flicker correction on images captured at the second frame rate including performing line flicker correction or surface flicker correction (e.g. Figure 7, Item S12; Figure 8).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698